DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 and 45-56 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 10,086.500) in view of Rice (US 7,641.474), and further in view of Woelfel (US 9,483,963). Jordan discloses in the Figures and specification a color display system for displaying a plurality of color samples comprising a plurality of rows and columns of samples. In particular, Jordan teaches at Figure 7 and in col. 10, lines 23-33 an arrangement whereby a plurality of subsets of color selection cards are displayed with a label or sign for each subset identifying a color category or theme for . 
With respect to claims 24, 29, 49 and 54, the recited types of brands of flooring products with which the cards are configured to be coordinated are again not structural limitations, but merely are directed to an intended use of the device under MPEP 2114, .

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
For the reasons discussed above and in prior Office Actions, applicants’ arguments are directed either to functional language, or to the content of printed matter which has no new or nonobvious functional relationship with its underlying substrate. The newly added language pertaining to organizing columns or rows by particular commercial providers which manufacture and make available for sale flooring products 
With respect to applicant’s arguments concerning MPEP 2111.05, it is acknowledged that the phrase “product with which it is associated” does appear in that section of the MPEP.  However, the product with which printed matter is associated is described throughout MPEP 2111.05 not as being a product which is depicted or described by the printed matter, but rather as being the product on which the printed matter is physically provided.  Each citation set forth throughout MPEP 2111.05 cites a In re Gulack is not directed to indicia which depicts or describes a hatband having particular properties, but rather is directed to indicia which is provided *on* a hatband, where the indicia and the physical structure of the hatband interact in new and nonobvious ways.  Similarly, the indicia of In re Miller is disposed physically on a measuring cup in a way that the indicia is not functional without the structure of the measuring cup, and In re Lowry is directed to data objects that perform a particular function within the computer system.  In contrast, the present invention is directed to a color coordination system arranged in rows or columns, comprising a plurality of sample cards and labels having particular indicia thereon.   The paint cards and label structure merely serve as support for the indicia, rather than themselves having some particular structural feature which interacts with the indicia in new and nonobvious ways.  See MPEP 2111.05(I)(B): 
Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.

The actual physical structure of the invention, then, is a color coordination system arranged in rows or columns, comprising a plurality of sample cards and labels having particular indicia thereon.  The combined teachings of the references teach this structure.  The differences between the cited prior art and the claimed invention reside in the content of printed matter disposed on the sample cards and the labels.  Because there is no new and nonobvious functional relationship between the printed matter and the underlying substrates of the sample cards and labels, the claims remain rejected under 35 USC 103.


Applicant is advised that the examiner has again fully reviewed the entire disclosure in an effort to see if there might be any patentable subject matter, but was unable to find any.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Richardson, Housman and Howard disclose display devices where products are organized by brand name.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 21, 2021